DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balseanu, US 2010/0098884.
Regarding Claim 1, Balseanu teaches a boron-based film formation method of forming a boron-based film mainly containing boron on a substrate, the method comprising: 
forming, on the substrate (Step 110), such as silicon an adhesion/initiation layer SiN including an element contained in a surface of the substrate and nitrogen (step 115), and 
subsequently, forming the boron-based film BN on the adhesion layer (step 125) with reference to Fig. 1 in paragraphs 18 – 26. 
Regarding Claim 2, Balseanu teaches wherein the adhesion layer is formed to have a thickness of 100 nm or less in paragraph 26.
Regarding Claim 3, Balseanu teaches, wherein the boron-based film is a boron film including boron and inevitable impurities in paragraph 42.  
Regarding Claim 4, Balseanu teaches wherein the substrate contains silicon provided on a surface of the substrate, and the adhesion layer includes the silicon and the nitrogen in paragraph 28.  
Regarding Claim 5, Balseanu teaches, wherein the adhesion layer is one selected from a group consisting of SiN, Si-N:H, Si-C-N, Si-B-N, and Si-O-N in paragraphs 31 – 33.  
Regarding Claim 6, Balseanu teaches, wherein the forming the adhesion layer is performed through a CVD or an ALD in paragraphs 37 – 39.  
Regarding Claim 7, Balseanu teaches, wherein the forming the adhesion layer is performed using a processing gas composed of a gas including the element contained in the surface of the substrate and a gas containing the nitrogen in paragraphs 37 – 39.  
Regarding Claim 8, Balseanu teaches wherein the forming the adhesion layer is performed through a plasma CVD or a plasma ALD in paragraph 40.  
Regarding Claim 9, Balseanu teaches, wherein the forming the adhesion layer is performed using a processing gas composed of a gas including the element contained in the surface of the substrate and a gas including the nitrogen in paragraphs 37 – 39.  
Regarding Claim 10, Balseanu teaches wherein the forming the boron- based film is performed through a CVD in paragraphs 37 – 40.  
Regarding Claim 11, Balseanu teaches, wherein the forming the boron- based film is performed using a processing gas including a boron-containing gas in paragraph 38.  
Regarding Claim 12, Balseanu teaches, wherein the forming the boron- based film is performed through a plasma CVD in paragraph 40.  
Regarding Claim 13, Balseanu teaches, wherein the forming the boron- based film is performed using a processing gas including a boron-containing gas in paragraph 38.  
Regarding Claim 14, Balseanu teaches, wherein the forming the adhesion layer and the forming the boron-based film are continuously performed in a same chamber in paragraphs 26, 28 and 54.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balseanu, US 2010/0098884 in view of Padhi, US 2009/0044753.
Regarding Claim 15, Balseanu teaches a boron-based film formation method by supplying the gas including the element contained in the surface of the substrate and the nitrogen-containing gas so that an adhesion layer including the element contained in the surface of the substrate and the nitrogen is formed on the substrate through a CVD or an ALD; and subsequently, supply the gas including the boron- containing gas so that the boron-based film is formed on the interface adhesion layer through the CVD as was described earlier in rejecting Claims 1, 6 and 10
Balseanu also teaches an apparatus such as a PRODUCER PECVD system (paragraph 40) which can be used to supply the processing gases to form the adhesion layer and then supply the gas including the boron- containing gas so that the boron-based film is formed on the interface adhesion layer through the CVD.  
However, Balseanu fails to teach a boron-based film formation apparatus for forming a boron-based film mainly containing boron on a substrate, comprising: a chamber in which the substrate is accommodated; a stage configured to support the substrate within the chamber; a gas supply mechanism configured to supply, into the chamber, a processing gas composed of a boron-containing gas, a gas including an element contained in a surface of the 42WO 2019/193872PCT/JP2019/007273 substrate, and a nitrogen-containing gas; and a controller configured to control the gas supply mechanism, wherein the controller controls: the gas supply mechanism to supply the gas including the element contained in the surface of the substrate and the nitrogen-containing gas so that an adhesion layer including the element contained in the surface of the substrate and the nitrogen is formed on the substrate through a CVD or an ALD; and subsequently, the gas supply mechanism to supply the gas including the boron- containing gas so that the boron-based film is formed on the interface adhesion layer through the CVD.  
Padhi teaches PRODUCER PECVD system (see Fig. 1) that can be used as a boron-based film formation apparatus for forming a boron-based film mainly containing boron on a substrate, comprising: a chamber 100 in which the substrate 120 is accommodated; a stage 115 configured to support the substrate within the chamber; a gas supply mechanism 125 configured to supply, into the chamber, a processing gas composed of a boron-containing gas, a gas including an element contained in a surface of the 42WO 2019/193872PCT/JP2019/007273 substrate, and a nitrogen-containing gas; and a controller 170 configured to control the gas supply mechanism, wherein the controller controls: the gas supply mechanism to supply the gas including the element contained in the surface of the substrate and the nitrogen-containing gas so that an adhesion layer including the element contained in the surface of the substrate and the nitrogen is formed on the substrate through a CVD or an ALD; and subsequently, the gas supply mechanism to supply the gas including the boron- containing gas so that the boron-based film is formed on the interface adhesion layer through the CVD for the benefit of reducing the carbon deposits in paragraph 9.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Balseanu and use an apparatus described by Padhi to form the film for the benefit of reducing the carbon deposits during the formation of the fil as taught by Padhi in paragraph 9.  
	Regarding Claim 16, Padhi teaches the apparatus, further comprising: a plasma generation mechanism configured to generate plasma within the chamber, wherein the controller controls the plasma generation mechanism to generate the plasma when forming the adhesion layer and the boron-based film so that the adhesion layer is formed through a plasma CVD or a plasma ALD and the boron-based film is formed through the plasma CVD in paragraphs 30, 32 and 35.  
Regarding Claim 17, the limitations have been described earlier in rejecting Claim 4.
Regarding Claim 18, the limitations have been described earlier in rejecting Claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        April 29, 2022